Mr. Justice Raney
delivered the opinion of the court:
In so far as the points urged in the petition for a rehearing are concerned I think, after a careful consideration of them, that there is no ground shown for granting it.
The testimony of Lively, and others, shows that Lively was in possession by his tenant, and collecting rents at the time of Levy’s purchase. Cox’s testimony upon this point is as follows: “ Question—When Mr. Lively was renting *581out your house and collecting the rents, what did you do ? Answer—I did not bother about it. I thought I would let him get back some of the taxes he had been paying on the place.” The contention that Cox was in adverse possession at th'e time of Levy’s purchase is not supported by the record.
This is not a case of contention between grantor and grantee, as to delivery of a deed, and, consequently, the authorities cited by counsel for Cox are not in point, Williams, the grantor in the deed, does not question the delivery. Cox took the deed, to say the most that can be said for him, in his son’s name, and as between him and an innocent purchaser for value from the son, cannot dispute the delivery.
I think the re-hearing should be denied, and the other judges concur in this conclusion.